Citation Nr: 1221062	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  06 312- 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status-post left acromioclavicular (AC) joint separation.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) on a schedular basis.

3.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied the Veteran's claim for an increased rating for a left shoulder disability.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran withdrew his request for a hearing in August 2006.

The Board remanded the instant matter in October 2009 and in November 2010.

The issue of entitlement to TDIU on an extra-schedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The Veteran's status-post left AC joint separation manifested as abduction to 65 degrees and flexion to 65 degrees, at worst, with guarding on movement, instability, weakness, visible enlargement of the bone at the left AC joint and a left shoulder that sat 0.5 cm lower than the right shoulder; the record was negative for ankylosis, flail shoulder, false flail joint or fibrous union of the humerus.  

3.  The Veteran's service connected disabilities include a left shoulder disability, rated as 30 percent disabling and a right ulna displaced fracture, rated as noncompensably disabling; he is ineligible for TDIU on a schedular basis.
CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for status-post left AC joint separation are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 5200-5203 (2011).

2.  The criteria for a TDIU on a schedular basis have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.12, 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (CVAC) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a November 2009 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating for his left shoulder condition.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  The timing deficiency with regards to the November 2009 letter was cured by the readjudication of the claim in a July 2010 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The November 2009 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating for his left shoulder condition and provided specific examples.  It notified the Veteran that he may submit statements from his current or former employers and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability symptoms have affected him.  The remaining elements of Vazquez-Flores were provided in a July 2010 SSOC.  The timing deficiency with regard to the November 2009 letter was cured by the readjudication of the claim in a July 2010 SSOC and the timing deficiency with regard to the July 2010 SSOC was cured by the readjudication of the claim in a November 2011 SSOC.  In addition, the Veteran had not alleged prejudice from any notice deficiencies.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of his claim.  The record contains the Veteran's service treatment records, VA treatment records, Vocational Rehabilitation records and various VA examinations.

The Veteran has been afforded several VA orthopedic examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's testimony and statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for his left shoulder disability, he has not indicated that his symptoms have worsened since his last VA examination.  

In October 2009, the Board remanded this case to allow the Veteran to submit the names and addresses of all health care providers who had treated his shoulder disability and for the RO to obtain any such identified records.  A VA examination was then to be conducted to determine the current severity of his shoulder disability.  A November 2009 letter to the Veteran asked him to provide the names and addresses of all his treatment providers and complete any appropriate authorization forms.  A VA orthopedic examination was conducted in December 2009.

The Board again remanded this case in November 2010 to allow the Veteran to submit the names and addresses of all health care providers who had treated him for his shoulder disability and for the RO to obtain any such identified records.  A VA examination was then to be conducted to determine whether the Veteran's left shoulder disability precluded his employment.  A December 2010 letter to the Veteran asked him to provide the names and addresses of all his treatment providers and complete any appropriate authorization forms.  A VA examination was conducted in March 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's right shoulder disability is currently rated by analogy under the diagnostic codes for limitation of arm motion and impairment to the humerus.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Limitation of arm motion in the minor extremity that was limited to shoulder level warrants a 20 percent rating.  Such limitation that was limited midway between the side and shoulder level warrants a 20 percent rating.  Such limitation to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, 5201.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Malunion of the humerus in the minor extremity with a moderate deformity warrants 20 percent rating and a marked deformity warrants 20 percent rating.  For impairment of the humerus in the minor extremity, infrequent episodes of dislocation and the guarding of movement only at shoulder level warrants a 20 percent rating.  Recurrent episodes of dislocation at the scapulohumeral joint with frequent episodes and guarding of the arm movements warrants a 20 percent rating.  Fibrous union of the humerus warrants a 40 percent rating and nonunion (false flail joint) warrants a 50 percent rating.  A loss of head (flail shoulder) warrants an 70 percent rating.  38 C.F.R. § 4.71a, 5202.

For impairment of the clavicle or scapula of the minor extremity, nonunion with loose movement warrants 20 percent rating.  Dislocation of the clavicle or scapula of the major extremity warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5203.

The Veteran's disability also implicates the diagnostic code for ankylosis of the scapulohumeral articulation.  Favorable ankylosis, with abduction to 60 degrees, can able to reach mouth and head in the major extremity warrants a 20 percent rating.  Intermediate ankylosis between favorable and unfavorable in the minor extremity warrants a 30 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, 5200.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Shoulder Claim

A November 2005 VA orthopedic examination reflected the Veteran's reports of a dull ache in his left shoulder, that he was no longer able to lift his left arm over this head and that he was only able to lift two to three pounds with his left hand.  He also reported a visible enlargement of bone at the left AC joint as compared to the right.  Physical examination found mild tenderness at the left AC joint as well as a bony enlargement.  Abduction was to 100 degrees, external rotation was to 30 degrees and internal rotation to 90 degrees.   His range of motion was limited by pain and impingement of the left shoulder.  There was a positive subscapular lift-off sign suggesting impingement of the subscapularis muscle.  He was only able to perform "30/90" degrees of suprascapularis sign due to impingement of the suprascapularis.  An accompanying X-ray revealed mild changes of the distal left clavicle.  Following this examination and a review of the Veteran's claims file, a diagnosis of left shoulder impingement syndrome characterized by degenerative joint disease at the AC joint and bony deformity/hypertrophy at the AC joint was made.

An October 2009 VA treatment note reflected the Veteran's reports of intermittent left shoulder pain.

A December 2009 VA examination reflected the Veteran's reports of constant, sharp and hurting pain in the anterior left shoulder.  He rated this pain as "6-7/10."  Other symptoms included weakness, stiffness, deformity, instability or giving way and a lack of endurance.  Locking, effusion, episodes of dislocation or subluxation, swelling, heat, redness or flare-ups were denied.  He used medication three to four times per day without side effects.  He reported being right-handed.  Physical examination revealed a visible enlargement of the bone at the left AC joint as compared to the right and the left shoulder sat 0.5 cm lower than the right shoulder. There was objective evidence of tenderness of the anterior shoulder and distal clavicle with grimacing on light palpation of the area.  There was no edema, ulcerations, erythema, tremor, effusion, muscle spasms, joint laxity or joint ankylosis.  Flexion was from zero degrees to 85 degrees with pain at 85 degrees, abduction was from zero degrees to 90 degrees with pain at 90 degrees, external rotation was from zero degrees to 80 degrees with pain at 80 degrees and internal rotation was from zero degrees to 55 with pain at 55 degrees.  There was painful motion and guarding on movement.  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  An accompanying X-ray revealed an increased AC distance and there were ossifications in the region of the left coracoclavicular ligaments consistent with a remote AC dislocation.  Following this examination and a review of the Veteran's claims file, diagnoses of a remote left AC dislocation with left coracoclavicular ligaments ossifications and chronic deformity of the distal clavicle secondary to old trauma and possibly superimposed degenerative joint disease were made.

A March 2011 VA examination reflects the Veteran's reports of a sharp knife-like pain in the anterior left shoulder region at the AC joint that was constant and averaged a "6-7/10" in intensity.  This pain increased to a "10/10" in intensity when he flexed or adducted his left shoulder above the mid-chest level.  Other symptoms included weakness, stiffness, instability, giving way and tenderness at the AC joint.  Episodes of locking, dislocation or subluxation were denied.  There were no reported signs of inflammation such as swelling, heat, redness or drainage.  His symptoms increased as he moved his left upper extremity suddenly or when he moved it above the mid-chest level.  He used over the counter medication to treat his symptoms.  

Physical examination conducted during the March 2011 VA examination revealed a deformity at the left AC joint with a prominence of the lateral clavicle due to its cm separation from the scapular acromion.  The left clavicle was mildly tender to palpation.  There was no crepitance, effusion, apparent instability, heat or edema.  There was instability as a result of this separation with associated weakness, abnormal movement and guarding of movement.  Flexion was from zero degrees to 85 degrees with pain at 85 degrees, abduction from zero degrees to 80 degrees with pain at 80 degrees, external rotation from zero degrees to 85 degrees and internal rotation from zero degrees to 80 degrees.  Repetitive motion resulted in a loss of 20 degrees of flexion (zero degrees to 65 degrees) and a loss of 15 degrees of abduction (zero degrees to 65 degrees) as a result of pain, a lack of endurance and incoordination.  There was no loss of internal or external rotation.  Muscle strength was 5/5 with range of motion.  However, there was a reduction in strength to 4/5 in all directions after three repetitive movements in all directions.  There was no muscle atrophy of the left upper extremity or ankylosis.  Following this examination and a review of the Veteran's claims file and electronic medical records, diagnoses of a left AC joint separation, chronic left shoulder joint pain and decreased range of motion were made.

In considering the rating schedule for the musculoskeletal system, and considering the Veteran's subjective complaints of shoulder pain, the evidence of record shows that abduction was to 65 degrees and flexion was to 65 degrees, at worst, in the March 2011 VA examination.  The March 2011 VA examiner indicated that the Deluca criteria were applicable and that abduction and flexion were reduced to 65 degrees due to pain, lack of endurance or incoordination.  Guarding on movement, instability and associated weakness were found on repeated examination.  The VA examiners noted that there was a visible enlargement of the bone at the left AC joint as compared to the right as well as a deformity in that the left shoulder sat 0.5 cm lower than the right shoulder.  Resolving all doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the Veteran's left shoulder disability.  This is the highest rating available for limitation of arm motion in the minor extremity.  38 C.F.R. § 4.71a, 5201.  

Examinations conducted during the course of this appeal have been negative for ankylosis and testing has repeatedly found that the Veteran retains left shoulder range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The clinical evidence is also negative for, and the Veteran has not alleged, a flail shoulder, false flail joint or fibrous union of the humerus.  38 U.S.C.A. § 4.71a, 5200, 5202.  A rating in excess of 30 percent is therefore not warranted.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's left shoulder disability manifested as abduction to 65 degrees and flexion to 65 degrees, at worst, with guarding on movement, instability, weakness, visible enlargement of the bone at the left AC joint and that the left shoulder sits 0.5 cm lower than the right shoulder.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  

A March 2006 Vocational Rehabilitation evaluation noted that the Veteran participated in the compensated work therapy (CWT) program.  A July 2006 VA treatment note reflected the Veteran's reports of working full-time in sanitation.  In a March 2011 VA examination, the Veteran reported that he stopped working all together in approximately 2007 as he was unable to lift or move his left upper extremity due to left shoulder pain.  Marked interference with employment was not shown from the record as the Veteran was employed full-time prior to 2007 with no reported time lost due to his left shoulder disability.  Such interference was not shown after 2007 as he was not employed.  Consideration of an extra-schedular rating is therefore not warranted.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is service connected for a left shoulder disability, rated as 30 percent disabling and a right ulna displaced fracture, rated as noncompensable disabling.  His combined rating is 30 percent.  Consideration of TDIU on a schedular basis is therefore precluded.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a rating of 30 percent for status-post left AC joint separation is granted.

Entitlement to a total rating based upon individual unemployability on a schedular basis is denied.






REMAND

Although the Veteran does not meet the criteria for a grant of TDIU on a schedular basis, the evidence of record suggests that he may be entitled to such a grant on an extraschedular basis.  

The March 2011 VA examiner determined that the Veteran's service connected left shoulder disability would render him unable to secure or maintain substantially gainful employment as his left shoulder joint range of motion and function were severely impaired.  The examiner further opined that the Veteran was unable to perform essentially all occupational activities that required the use of two hands and was unable to perform all significant activities with his left upper extremity.  This opinion was based upon the examiner's interview and a physical examination of the Veteran, as well as his review of the Veteran's claims file, and is the only medical opinion of record regarding employability.  

A March 2006 Vocational Rehabilitation evaluation indicated that the Veteran was participating in the CWT at a VA medical center.  He reported during the March 2011 VA examination that he had stopped working in 2007 secondary to his left shoulder disability.  However, a February 2011 VA treatment note indicated that the Veteran worked for the state as a painter.  It is not clear whether this February 2011 notation is in error.  On remand, the Veteran's actual employment status should be clarified.

As noted above, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.   Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board is thus also required to remand the appeal so that it can be referred to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a total rating based on unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).  As indicated above, the Veteran's employment status should be clarified.

2.   If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


